                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

JASON CARTER, #1824592                            §

v.                                                §                 CIVIL ACTION NO. 6:16cv61

DIRECTOR, TDCJ-CID                                §

                    MEMORANDUM OPINION ADOPTING THE REPORT
                     OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Jason Carter, a prisoner confined at the Michael Unit within the Texas

Department of Criminal Justice, proceeding pro se, filed this federal petition for a writ of habeas

corpus under 28 U.S.C. § 2254 challenging the illegality of his conviction. The case was referred

to the United States Magistrate Judge, the Honorable Judge John D. Love.

       On November 9, 2017, the Magistrate Judge issued a Report, (Dkt. # 15), recommending

that Carter’s petition be dismissed with prejudice and that he be denied a certificate of appealability

sua sponte. A copy of this Report was sent to Carter’s address, return receipt requested. The

docket demonstrates that Carter received a copy of the Report on November 20, 2017, (Dkt. # 16).

However, to date, no objections to the Report have been filed.

       Consequently, Carter is barred from de novo review by the District Judge of those findings,

conclusions, and recommendations and, except upon grounds of plain error, from appellate review

of the unobjected-to proposed factual findings and legal conclusions accepted and adopted by the

district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                  1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the Magistrate Judge, (Dkt. # 15), is ADOPTED as the

opinion of the District Court. Further it is

       ORDERED that Petitioner Carter’s federal petition for a writ of habeas corpus is

DISMISSED with prejudice and he is denied a certificate of appealability sua sponte.


     So Ordered and Signed
     Jan 7, 2019




                                                2
